Exhibit 10.4

FIRST AMENDMENT

TO INTERCREDITOR AGREEMENT

This FIRST AMENDMENT TO INTERCREDITOR AGREEMENT (this “First Amendment”), dated
as of December 19, 2016 is entered into by and among (a) WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent and collateral
agent (in such capacity, together with its successors and assigns, “ABL Agent”)
for (i) the financial institutions party from time to time to the ABL Credit
Agreement referred to below (such financial institutions, together with their
respective successors and assigns and transferees, the “ABL Lenders”), (ii) the
L/C Issuers referred to in the ABL Credit Agreement, and (iii) any ABL Bank
Product Affiliates and ABL Cash Management Affiliates (each as defined below)
(such ABL Bank Product Affiliates and ABL Cash Management Affiliates, together
with the ABL Agent (and any co-agent or sub-agent appointed thereby), the ABL
Lenders and the L/C Issuers, the “ABL Credit Parties”), and (b) WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent (in such
capacity, together with its successors and assigns, “Term Agent”) for the
financial institutions party from time to time to the Term Loan Agreement
referred to below (such financial institutions, together with their respective
successors and assigns and transferees, the “Term Lenders” and together with the
Term Agent, the “Term Credit Parties”), and acknowledged by (c) DESTINATION
MATERNITY CORPORATION, a Delaware corporation (“Lead Borrower”), CAVE SPRINGS,
INC., a Delaware corporation (“Cave”, and together with Lead Borrower, each a
“Borrower” and collectively, “Borrowers”), MOTHERS WORK CANADA, INC., a Delaware
corporation (“Mothers Work”), DM URBAN RENEWAL, LLC, a New Jersey limited
liability company (“DM Urban”, and together with Mothers Work, each a
“Guarantor” and collectively, “Guarantors” and the Guarantors together with the
Borrowers, collectively, the “Loan Parties”). Capitalized terms no otherwise
defined herein shall have the meanings given to such terms in the Intercreditor
Agreement (defined below).

W I T N E S S E T H :

WHEREAS, the ABL Agent, the Term Agent and the Loan Parties are party to that
certain Intercreditor Agreement dated as of March 25, 2016 (the “Intercreditor
Agreement”).

WHEREAS, in connection with (i) that certain Consent and Amendment No. 1 to
Amended and Restated Credit Agreement (the “ABL First Amendment”), and (ii) that
certain Consent and Amendment No. 1 to the Term Loan Agreement (the “Term Loan
First Amendment”), the ABL Agent, the Term Agent and the Loan Parties desire to
amend the Intercreditor Agreement as more fully set forth herein;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Amendments to Intercreditor Agreement upon the Effective Date. Upon the
Effective Date, the Intercreditor Agreement is hereby amended as follows:

(a) Section 1.2 of the Intercreditor Agreement is hereby amended by adding the
following definition thereto:

“EBITDA Reserve” shall have the meaning set forth in the ABL Credit Agreement.

(b) The following new Section 3.11 of the Intercreditor Agreement is hereby
added to read as follows:



--------------------------------------------------------------------------------

“Section 3.11. EBITDA Reserve. The ABL Agent shall impose and maintain the
EBITDA Reserve as an Availability Reserve (as defined in the ABL Credit
Agreement) against the ABL Borrowing Base at all times after the Consent
Effective Date (as defined in the ABL Credit Agreement) until otherwise
instructed in writing by the Required Lenders (as defined in the Term Loan
Agreement).”

(c) Section 5.2(a) of the Intercreditor Agreement is hereby amended by deleting
the proviso appearing in such section immediately preceding subsection
5.2(a)(1), and replacing the same with the following:

“provided, however, that without the consent of the Term Loan Agent (or, solely
in the case of clauses (7)(y) or (7)(z) below, the Required Lenders (as defined
in the Term Loan Agreement)), the ABL Credit Parties shall not amend, restate,
supplement, modify, waive, substitute, renew, refinance or replace any or all of
the ABL Documents or, solely in the case of clause (7) below, take or fail to
take any action pursuant to the ABL Documents or this Agreement, to:”.

(d) The proviso at the end of Section 5.2(a) of the Intercreditor Agreement is
hereby amended by deleting the reference therein to “clause (6)” and replacing
it with “clause (7)”.

(e) Section 5.2(a)(7) of the Intercreditor Agreement is hereby deleted and
replaced in its entirety as follows:

“(7) (x) fail to establish and maintain (i) any Reserve in effect on the date
hereof; provided that the amount of such Reserves may be adjusted based on
changes in the facts or circumstances that gave rise thereto (as long as the
methodology for the calculation thereof is not modified), and the foregoing
shall not limit the discretion of the ABL Agent to establish, eliminate and
adjust the amount of any other Reserves not in effect on the date hereof;
provided further that the ABL Agent shall have the discretion to cause any
Reserves (other than the Term Loan Reserve and the EBITDA Reserve) to be
maintained as Availability Reserves, Inventory Reserves, Realty Reserves or
Receivables Reserves as the ABL Agent determines, or (ii) the Term Loan Reserve
as and when required under Section 3.9 hereof, (y) fail to establish and
maintain the EBITDA Reserve as and when required by Section 3.11, or (z) change
the definition of “EBITDA Reserve” (as set forth in the ABL Credit Agreement on
the date hereof), in a manner which would effect an increase in the ABL
Borrowing Base or any component thereof;”.

2. Effective Date. This First Amendment shall be and become effective as of the
date hereof (the “Effective Date”) when all of the conditions set forth in this
Section 2 shall have been satisfied:

(a) Execution of Counterparts of First Amendment. The ABL Agent and the Term
Agent shall have received counterparts of this Agreement, which collectively
shall have been duly executed on behalf of the Loan Parties, the ABL Agent and
the Term Agent.

(b) Effectiveness of ABL First Amendment. All of the conditions to effectiveness
of the ABL First Amendment, other than execution of this First Amendment, shall
have been met or waived by the ABL Agent.

(c) Effectiveness of the Term Loan First Amendment. All of the conditions to the
effectiveness of the Term Loan First Amendment, other than execution of this
First Amendment, shall have been met or waived by the Term Agent.

 

2



--------------------------------------------------------------------------------

3. Governing Law. The validity, interpretation and enforcement of this First
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

4. Binding Effect. This First Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

5. Further Assurances. Loan Parties shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by ABL
Agent or Term Agent to effectuate the provisions and purposes of this First
Amendment.

6. Entire Agreement. This First Amendment, the ABL Amendment and the Term Loan
Amendment and any other document executed in connection therewith represent the
entire agreement and understanding concerning the subject matter hereof and
thereof among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof, whether oral or written.

7. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this First Amendment.

8. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this First Amendment by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this First Amendment. Any party delivering an executed
counterpart of this First Amendment by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
First Amendment, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this First Amendment.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

ABL AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Agent

By:   /s/ Michele L. Riccobono Its Authorized Signatory

 

TERM AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Term Agent

By:   /s/ Wai Yin Cheng Its Authorized Signatory

 

LENDER:

 

TPG SPECIALTY LENDING, INC., as a Required Lender

By:   /s/ Michael Fishman Its Authorized Signatory

[Signature Page to First Amendment

to Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed: BORROWERS: DESTINATION MATERNITY CORPORATION By:  

/s/ Anthony M. Romano

Title:   Chief Executive Officer & President CAVE SPRINGS, INC. By:  

/s/ Ronald J. Masciantonio

Its Authorized Signatory GUARANTORS: MOTHERS WORK CANADA, INC. By:  

/s/ Ronald J. Masciantonio

Its Authorized Signatory DM URBAN RENEWAL, LLC By:  

/s/ Ronald J. Masciantonio

Its Authorized Signatory

[Signature Page to First Amendment

to Intercreditor Agreement]